Citation Nr: 1801377	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  06-35 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation for hypertensive heart disease in excess of 30 percent prior to July 1, 2007, in excess of 10 percent from July 1, 2007, to October 4, 2007, and in excess of 30 percent on or after October 4, 2007.

2.  Entitlement to an evaluation for eczema in excess of 30 percent prior to June 1, 2007, in excess of 10 percent from June 1, 2007, to October 4, 2007, and in excess of 30 percent on or after October 4, 2007.

3.  Entitlement to an evaluation in excess of 10 percent for instability of the left knee for the period from April 4, 2007, to June 11, 2009, and on or after September 21, 2015.

4.  Entitlement to an initial evaluation for chondromalacia of the right knee in excess of 10 percent prior to February 17, 2007, and in excess of 20 percent on or after February 17, 2007.

5.  Entitlement to an initial evaluation in excess of 10 percent for instability of the right knee on or after September 21, 2015.

6.  Entitlement to an evaluation in excess of 20 percent for postoperative dislocation of the right shoulder.

7.  Entitlement to an evaluation in excess of 10 percent for residuals of a left shoulder injury.

8.  Entitlement to an evaluation in excess of 10 percent for hypertension.

9.  Entitlement to a compensable evaluation for residuals of a cold injury of the right foot prior to June 11, 2009, in excess of 10 percent from June 11, 2009, to September 21, 2015, and in excess of 30 percent on or after September 21, 2015.

10.  Entitlement to a compensable evaluation for residuals of a cold injury of the left foot prior to June 11, 2009, in excess of 10 percent from  June 11, 2009, to September 21, 2015, and in excess of 30 percent on or after September 21, 2015.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel



INTRODUCTION

The Veteran had active duty service from November 1974 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a hearing in February 2012 before the undersigned Veterans Law Judge at the RO in Atlanta, Georgia.  A transcript of that hearing has been associated with the claims file.

In August 2012, the Board remanded the claim for further development.  The case has since been returned to the Board for appellate review.

During the pendency of the appeal, in December 2009 and February 2017 rating decisions, the Agency of Original Jurisdiction (AOJ) increased evaluations for the Veteran's left knee disorder, hypertensive disease, eczema, and cold injury residuals for the right and left feet.  However, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the relevant issues have been recharacterized as reflected on the title page.

The Board also notes that the Veteran's claims for increased evaluations for right and left knee disorders were previously remanded by the Board for further development in August 2012.  Upon remand, the Veteran's knee disorders were re-evaluated, and the Veteran was granted an additional 10 percent disability rating for instability of the left and right knee effective from September 21, 2015.  Thus, the issues have been recharacterized as reflected above.

The Board also notes that it previously remanded a claim for an earlier effective date for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  However, upon remand, the Veteran withdrew this claim in writing and did not submit a substantive appeal for that claim.  As such, the issue is not currently before the Board.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The issues of entitlement to an increased evaluation for a left knee disorder, a right knee disorder, right and left knee instability, a right shoulder disorder, a left shoulder disorder, and eczema are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 1, 2005, the Veteran's hypertensive heart disease was not productive of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

2.  For the period from August 1, 2005, to October 31, 2005, the Veteran's hypertensive heart disease was productive of a workload of 3 METs or less resulting dyspnea, fatigue, angina, dizziness, or syncope.

3.  For the period from November 1, 2005, to May 31, 2009, the Veteran's hypertensive heart disease was productive of cardiac hypertrophy, but was not productive of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

4.  For the period from June 1, 2009, to November 30, 2011, the Veteran's hypertensive heart disease was productive of a workload of 3 METs or less resulting dyspnea, fatigue, angina, dizziness, or syncope.

5.  Since December 1, 2011, the Veteran's hypertensive heart disease was not productive of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

6.  The Veteran's diastolic pressure is not predominantly 110 or more, and his systolic pressure is not predominantly 200 or more.

7.  Prior to May 15, 2006, the Veteran's right and left foot cold injury residuals were productive of pain, numbness, and cold sensitivity, but not tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities

8.  Since May 15, 2006, the Veteran's right and left foot cold injury residuals were productive of pain, numbness, cold sensitivity, hyperhidrosis, impaired sensation, and discoloration.
 

CONCLUSIONS OF LAW

1.  Prior to August 1, 2005, the criteria for an evaluation of 30 percent for hypertensive heart disease have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Codes 7101-7007 (2017).

2.  For the period from August 1, 2005, to October 31, 2005, the criteria for an evaluation of 100 percent for hypertensive heart disease have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Codes 7101-7007 (2017).

3.  From November 1, 2005, to May 31, 2009, the criteria for an evaluation of 30 percent for hypertensive heart disease have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Codes 7101-7007 (2017).

4.  For the period from June 1, 2009, to November 30, 2011, the criteria for an evaluation of 100 percent for hypertensive heart disease have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Codes 7101-7007 (2017).

5.  Since December 1, 2011, the criteria for an evaluation of 30 percent for hypertensive heart disease have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Codes 7101-7007 (2017).

6.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2017).

7.  Prior to May 15, 2006, the criteria for an evaluation of 10 percent, but no more, for cold residuals of the left foot have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7122 (2017).

8.  Since May 15, 2006, the criteria for an evaluation of 30 percent for cold residuals of the left foot have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7122 (2017).

9.  Prior to May 15, 2006, the criteria for an evaluation of 10 percent, but no more, for cold residuals of the right foot have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7122 (2017).

10.  Since May 15, 2006, the criteria for an evaluation of 30 percent for cold residuals of the right foot have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7122 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, the Board notes that the Veteran is appealing the initial assignment of a disability rating for his hypertensive heart disease claim, and as such, the severity of that disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


I.  Hypertensive Heart Disease

The Veteran's hypertensive heart disease has been assigned a 30 percent for the period prior to July 1, 2007; a 10 percent from July 1, 2007, to October 4, 2007, and a 30 percent since October 4, 2007, under 38 C.F.R. § 4.104, Diagnostic Code 7101-7007.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Under Diagnostic Code 7007, a 10 percent evaluation is warranted where there is a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray. 

A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

During the pendency of this appeal, 38 C.F.R. § 4.104 was amended, effective October 6, 2006.  The revised regulation did not alter the rating criteria as outlined above.  Instead, it contained the following new provisions: (a) Whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases. (b) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, MET testing is required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50 percent or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and (4) when a 100 percent evaluation can be assigned on another basis.  (c) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.

Effective October 6, 2006, Note (3) was also added to Diagnostic Code 7101, which states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.  

The Board notes that the Veteran has been separately service-connected and evaluated for his hypertensive disease and hypertension throughout the appeal period.  Therefore, the amendment and addition of Note (3) to Diagnostic Code 7101 did not affect the Veteran's claim.  

Turning to the record, the Veteran was afforded a VA examination in June 2004 in connection with his hypertension claim.  An echocardiogram revealed hypertensive heart disease.  Results showed a top/normal left ventricular wall thickness with normal systolic function with an estimated ejection fraction of 60 to 65 percent.  Trivial mitral insufficiency was found, and mitral valve inflow showed an E/A ration of less than one, which was consistent with mild diastolic dysfunction.  His METs was estimated at 5.  At that time, there was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  And an EKG showed a normal sinus rhythm with non-specific ST and T wave changes.  

The Veteran then had a myocardial perfusion study in November 2004.  Results found no evidence of a fixed or reversible myocardial perfusion defect, and there was normal left ventricular ejection fraction of 53 percent, with normal wall motion and thickening and a slightly dilated left ventricle.

In August 2005, the Veteran underwent a functional capacity assessment in connection with his civilian employment.  A Canadian Aerobic Fitness Test was performed, and the medical provider recorded a MET level of 3.

At a private cardiologist visit in November 2005, an ejection fraction of 50 percent with abnormal diastolic function was recorded.  Later that month, the cardiologist again evaluated the Veteran and noted an abnormal EKG, an ejection fraction of 55-60 percent, trace tricuspid regurgitation/mitral regurgitation, and mild coronary artery disease.  A persantine thallium report also dated in November 2005 indicated the presence of a small fixed interior defect and could not exclude mild inferior ischemia.

In December 2005, a left-sided cardiac catherization was performed.  A left ventriculogram revealed normal internal dimension, mild concentric hypertrophy, and an ejection fraction of 60 percent.  The results of the procedure showed minimal coronary artery disease, good left ventricular systolic function, and hypertensive cardiovascular disease.

The Veteran was afforded another VA examination in May 2006 during which he reported feeling lightheaded and short of breath due to his hypertensive heart disease.  The examiner found no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  It was noted that an EKG showed "NSR with septal MI with stt changes."  An addendum opinion indicated that the Veteran's echocardiogram was normal and showed METs of 8 and an ejection fraction of 65-70 percent.

An ECG performed in August 2006 showed left ventricular hypertrophy and possible left and right atrial enlargement, and an October 2006 report confirmed the presence of left ventricular hypertrophy.  

The Veteran was afforded another VA examination in October 2007 during which he reported experiencing angina, shortness of breath, dizziness, and fatigue, which were occurring intermittently.  An examination again found no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  An ECG showed left ventricular hypertrophy with repolarization, an ejection fracture of 65 percent, mild concentric left ventricular hypertrophy, abnormal left ventricular diastolic function, and mild mitral regurgitation.

The Veteran was then afforded another VA examination in June 2009 at which time he reported having intermittent episodes of sharp chest pain several times per week, lasting for a few seconds and intermittent episodes of palpitations and dizziness daily, as well as chronic dyspnea.  He stated that he was able to do light moving and strolling, which the examiner noted was the equivalent to a METs level of 2.  The examiner noted that an echocardiogram performed in June 2008 had shown stage II left ventricular diastolic dysfunction, mild left ventricular hypertrophy, and an ejection fraction of 55 to 60 percent.

An ECG was performed at Henry Medical Center in December 2011.  Testing revealed normal global left ventrical function with an ejection fraction of 55 to 60 percent.  Mild asymmetric septal hypertrophy with septal thickness was also found.

A VA medical record dated in February 2012 documented the Veteran's report of new unstable angina.  A stress test and left heart catherization were normal.  There were no further episodes of chest pain, and the Veteran requested a discharge.  Further testing was performed on an outpatient basis in March 2012, and probable left ventrical hypertrophy was also noted.  

Testing performed in March 2014 revealed left ventricular ejection fraction of greater than 55 percent.

The Veteran was then afforded a VA examination in September 2015.  At that time, he reported experiencing angina, shortness of breath, dizziness, and fatigue.  The examiner found no myocardial infarction, congestive heart failure, or heart valve condition.  Evidence of cardiac hypertrophy was found during an echocardiogram; however, an EKG revealed normal results.  Ejection fraction was documented as 67 percent, and examiner reported that the METs level was 5 to 7.

After a review of the evidence, the Board finds that the Veteran's hypertensive heart disease warrants a 30 percent evaluation prior to August 1, 2005; a 100 percent evaluation from August 1, 2005, to October 31, 2005; a 30 percent evaluation from November 1, 2005, to May 31, 2009; a 100 percent from June 1, 2009, to November 30, 2011; and a 30 percent evaluation since December 1, 2011.

Prior to August 1, 2005, the evidence does not indicate that the Veteran had more than one episode of congestive heart failure in the prior year or a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or an ejection fraction of 30 to 50 percent.  His symptoms instead align with the criteria for a 30 percent evaluation.

Nevertheless, in August 2005, a functional capacity assessment recorded a METs level of 3.  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a 100 evaluation from August 1, 2005, until October 31, 2005.  

For the period of November 1, 2005, to May 30, 2009, the evidence of record shows that a 30 percent evaluation is warranted, as cardiac hypertrophy was recorded on numerous occasions throughout this time period.  However, the Veteran's symptoms for this time period do not meet the criteria for a 60 percent evaluation.  He did not have any episodes of congestive heart failure, a METs level of greater than 3 but less than 5, or an ejection fraction of 30 to 50 percent.

While the Board notes that, in November 2005, an ejection fraction of 50 was recorded at a private cardiologist visit, an ejection fraction of 55 to 60 percent was recorded just a few days later.  As such, the Board finds that the overall evidence of record supports a 30 percent evaluation for the period of November 1, 2005, to May 30, 2009.

However, for the period from June 1, 2009, to November 30, 2011, the Board again finds that the Veteran is entitled to a 100 percent evaluation.  This evaluation is based upon the Veteran's VA examination in June 2009, which assigned a METs level of 2.  A METs level of 3 or less warrants a 100 evaluation under the relevant criteria.  

Nevertheless, since December 1, 2011, the evidence shows that a 30 percent evaluation is warranted.  The Veteran's ejection fractions recorded during that time period were all above 50 percent, and his METs levels were noted as between 5 to 7.  As such, a 30 percent evaluation is warranted for that time period.


II.  Hypertension

The Veteran's hypertension is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent rating is appropriate for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more. 

There are three notes to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

After a review of the evidence, the Board finds that an evaluation in excess of 10 percent for hypertension is not warranted.  Specifically, the Veteran has not been shown to have diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  

In this regard, during a June 2006 VA examination, the Veteran's blood pressure was recorded as 144/92, 136/88, and 128/84, and during an October 2007 VA examination, his blood pressure was documented as 140/88, 138/88, and 140/88.  Moreover, at a June 2009 VA examination, the Veteran's blood pressure readings were recorded as 117/67, 118/63, and 112/78, and during a September 2015 VA examination, his blood pressure readings were reported as 122/86, 124/84, and 120/86.  

VA and private treatment notes relevant to the period on appeal included the following readings: 139/77, 142/86, 143/72, 100/70, 153/81, 112/67, 111/71, 128/80, 141/79, 114/69, 100/60, 130/90, 114/80, 116/74, 131/77, 110/70, 152/90, 121/75, 153/90, 125/80, 118/75, 125/85, 108/69, 108/69, 138/92, 140/110, 138/92, 117/75, 132/84, 117/71, 101/60,  153/90, 121/75, 128/81,  112/73, 127/71, 110/70, 146/96, 144/92, 120/78, 141/96, 120/72, 144/96, 136/98,  141/86, 123/79, 133/72, 120/73,  120/73, 122/76, 132/83, 131/91, 132/94,  119/79, 138/91, 126/84, 132/96, 119/80, 142/86, 143/72,  136/78, 151/100,  148/88, 169/98, 140/90, 154/94, 124/89, 147/93, 127/85, 154/93, 121/83, 150/90, 138/91, 150/85,  140/80, 140/82, 100/70, 104/67, 103/57, and 130/84 .

The Veteran also submitted a document containing blood pressure readings recorded at various times from August 2008 through October 2008.  

None of the readings recorded at the VA examinations, in the medical records, or by the Veteran reflect a diastolic pressure over 110 or a systolic pressure over 200.

Based on the foregoing, the lay and medical evidence both show that the Veteran's diastolic pressure has not been predominantly 110 or more or a systolic pressure predominantly 200 or more.  Therefore, the Board finds that the preponderance of the evidence is against a finding that an evaluation in excess of 10 percent is warranted.


III.  Cold Injury Residuals of the Bilateral Feet

The Veteran's cold injury residuals of the left foot and right foot are each evaluated as noncompensable prior to June 11, 2009, as 10 percent disabling from June 11, 2009, to September 21, 2015, and as 30 percent disabling since September 21, 2015.

Under Diagnostic Code 7122, a 10 percent evaluation is warranted for arthralgia or other pain, numbness or cold sensitivity.  A 20 percent evaluation is warranted for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities such as osteoporosis, subarticular punched out lesions, or osteoarthritis in the affected parts.  A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following manifestations in the affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities such as osteoporosis, subarticular punched out lesions, or osteoarthritis.

Note (1) to Diagnostic Code 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately evaluated under other codes. Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  Note (2) provides that each affected part is to be evaluated separately.  38 C.F.R. § 4.104, Diagnostic Code 7122.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

After review of all the lay and medical evidence, the Board finds that the Veteran's cold injury residuals of the right foot and left foot each warrants a 10 percent evaluation prior to May 15, 2006, and a 30 percent evaluation since May 15, 2006. 

The Veteran underwent a VA examination in connection for his cold injury residuals in June 2004.  At that time, he reported that his feet were sensitive to cold and that he would experience tingling and burning.  He stated that he also experienced abnormal sensation, changes in skin color, disturbances of nail growth, and edema of the injured part.  Upon examination, the VA examiner noted no discoloration or edema.  Skin texture was normal, and there was no evidence of fungal infection, ulceration, or deformity.  There was also no atrophy or loss of tissue or digits.  Temperature was within normal limits, as was nail and hair growth.  X-rays taken in connection with the examination were also normal.  The VA examiner indicated that the Veteran had suffered from a cold injury during service, but found that there was no residual sequela present.

At a VA appointment in February 2005, the Veteran reported that his right foot "went out" and caused him to fall. 

The Veteran was afforded a VA examination for his cold injury residuals in May 2006.  He reported that, as a result of his cold injury in service, he was experiencing sensitivity to cold, with tingling and change of color, profuse sweating, abnormal sensation, changes to skin color and disturbances of nail growth.  He also reported having persistent severe burning pain in the toes.  Upon examination, the examiner found no discoloration or edema.  The skin texture was normal, and there was no evidence of fungal infection, ulceration, or deformity.  There was also no loss of tissue or digits and no missing nails or atrophy.  There was no hair growth on the affected area.  X-rays taken during the examination were also normal.  The VA examiner concluded that there were residual sequelae from the in-service injury, which included hair loss and peripheral neuropathy.  

The Veteran was afforded a VA examination in connection with his cold injury residuals again in October 2007.  He was continuing to experience sensitivity to cold with skin changing color around the nail, numbness, pain, sweating, burning, and tingling.  At that time, the Veteran reported a 30 year history of Raynaud's syndrome involving the hands and feet, which would cause the skin to change color, pain up to the first joint, and a sensation of needles that would become unbearable.  He also reported symptoms of claudication after walking less than 100 yards on level ground.  He noted the presence of persistent coldness, profuse sweating, abnormal sensation, and changes in color.  Upon examination, the VA examiner noted that Raynaud's syndrome was not present.  There was painful range of motion and tenderness upon examination, but no edema, disturbed circulation, weakness or atrophy.  There was also no discoloration or evidence of fungal infection, ulceration, deformity, or atrophy.  Loss of tissue or digits was also not seen.  The skin texture and temperature were within normal limits and the Veteran's nails and hair growth was noted to be normal as well.  In addition, x-rays taken in connection with the examination were normal.  The examiner diagnosed the Veteran with plantar fasciitis bilaterally and noted that there were no residual sequelae following the exposure to the extreme cold in-service.

The Veteran was provided another VA examination in June 2009 during which he reported having chronic pain and paresthesias.  He also reported having cold sensitization, a history of Raynaud's syndrome, hyperhidrosis, numbness and tingling, disturbance of nail growth, and occasional fungal infections.  He stated that his feet felt cold regardless of the season and noted chronic symptoms of numbness tingling and burning.  He was also experiencing excessive sweating and pain in his feet.  The examiner did not find evidence of atrophic changes, ulceration, gangrene, or Raynaud's.  His skin texture was normal, and there was no edema or tissue loss.  Hair growth was within normal limits, and there were no missing nails.  There was mild hyperpigmentation, tenderness to palpation at the arch, decreased light touch and pinprick sensation, and discoloration of the first toenail on the right foot and at the first, fourth, and fifth toenails on the left foot.  X-rays were taken, but there were no pertinent findings. 

In September 2015, the Veteran was afforded another VA examination in connection with his claim.  At that time, he reported experiencing numbness, tingling, burning, and shooting pains bilaterally.  He indicated that his feet were always cold.  The examiner noted that the Veteran was experiencing arthralgia or pain, cold sensitivity, locally impaired sensation, numbness, and color changes bilaterally.  X-rays taken at that examination found no significant abnormalities and no evidence of bony involvement due to cold injury.  Upon examination, the examiner found decreased sensation and decreased sensitivity to cold, as well as a mild sensory and cold sensitivity deficit bilaterally.  However, proprioception was normal, and there were no skin changes related to cold injury found.  

The Board finds that, prior to May 15, 2006, the evidence of record shows that the Veteran's cold injury residuals of the bilateral feet exhibited pain, numbness, and cold sensitivity.  As such, a 10 percent evaluation is warranted for this time period.  However, in order to warrant a 20 percent disability evaluation, the cold injury residuals must demonstrate arthralgia or other pain, numbness or cold sensitivity plus one of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities.  None of these symptoms were found upon examination during the June 2004 VA examination.  While the Board acknowledges the Veteran's report of additional symptoms, it nevertheless finds the June 2004 VA examiner's opinion is more probative as to the cold injury residual symptoms present, as it is based on a medical examination of the feet, as well as the examiner's own medical knowledge, training, and expertise.  As such, an evaluation in excess of 10 percent for the period prior to May 15, 2006, is not warranted.

Nevertheless, since May 15, 2006, the Board finds that the Veteran is entitled to a 30 percent evaluation for his disability.  At the May 2006 VA examination, the Veteran reported experiencing perfuse sweating, or hyperhidrosis, of the feet, and the examiner indicated that the residual sequelae from the in-service injury included hair loss and peripheral neuropathy.  In October 2007, the Veteran again reported hyperhidrosis of the feet.  Moreover, during the June 2009 VA examination, the Veteran reported hyperhidrosis, and upon examination, discoloration, hyperpigmentation, and decreased pinprick sensation was noted.  At the September 2015 VA examination, hyperhidrosis was again reported, and impaired sensation and change in color was noted by the VA examiner.  Therefore, after a review of all of the evidence of record for the period starting on May 15, 2006, the Board finds that the Veteran's cold injury residuals included pain, numbness and cold sensitivity, hyperhidrosis, impaired sensation, and discoloration.  As such, a 30 percent evaluation is warranted for that time period.

The Board acknowledges that the May 2006 VA examiner noted the presence of peripheral neuropathy.  According to 38 C.F.R. § 4.114, Note (1), peripheral neuropathy is to be rated separately.  However, in this case, the VA examinations show that motor and sensory examinations were always within normal limits, to include during the May 2006 examination.  Thus, peripheral neuropathy was not actually diagnosed during any of the VA examinations.  Instead, the Board finds that the May 2006 VA examiner's notation regarding peripheral neuropathy was likely meant to indicate the presence of impaired sensation, which is contemplated in the 30 percent evaluation.

The Board notes that a 30 percent evaluation is the maximum schedular evaluation available under Diagnostic Code 7122.  Consequently, a rating in excess of 30 percent cannot be assigned.  The Board also finds that there are no other potentially applicable diagnostic codes.  


IV.  Conclusion

The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Prior to August 1, 2005, a 30 percent evaluation for hypertensive heart disease is granted.

For the period from August 1, 2005, to October 31, 2005, a 100 percent evaluation for hypertensive heart disease is granted.

For the period from November 1, 2005, to May 31, 2009, a 30 percent evaluation for hypertensive heart disease is granted.

For the period from June 1, 2009, to November 30, 2011, a 100 percent for hypertensive heart disease is granted.

For the period since December 1, 2011, a 30 percent evaluation for hypertensive heart disease is granted.

An evaluation in excess of 10 percent for hypertension in denied.

Prior to May 15, 2006, a 10 percent evaluation for cold injury residuals of the left foot is granted.

For the period since May 15, 2006, a 30 percent evaluation for cold injury residuals of the left foot is granted. 

Prior to May 15, 2006, a 10 percent evaluation for cold injury residuals of the right foot is granted.

For the period since May 15, 2006, a 30 percent evaluation for cold injury residuals of the right foot is granted. 


REMAND

Although the Board regrets the additional delay, a remand is required in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The Court further found that, if possible, the VA examiner should also include range of motion measurements of the opposite undamaged joint.  Thus, while the Veteran was afforded VA examinations in September 2015 for his right and left knee and right and left shoulder disorders, these examinations do not satisfy the requirements under Correia in order for the Board to properly evaluate the disorders.  As such, an additional VA examination is required in this case.

A VA medical opinion is also required for the Veteran's eczema claim.  In July 2007, the Veteran's VA medical provider directed that the Veteran stop the use of steroid cream throughout the body for localized eczema and instead follow-up with dermatology, as the systemic absorption may have caused tendon rupture.  At a VA examination in October 2007, the Veteran reported constant use of corticosteroids over the past year, which had caused systemic absorption and skin thinning.  The Federal Circuit recently explained that systemic therapy means "treatment pertaining to or affecting the body as a whole, whereas topical therapy means treatment pertaining to a particular surface area." Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017) (internal quotations omitted).  As such, a VA medical opinion for the Veteran's eczema claim is necessary in order to determine whether the Veteran's use of steroid creams caused tendon rupture and/or any other systemic issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his eczema, right and left knee, and left and right shoulder disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestation of his service-connected right and left knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right and left knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; or the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether the Veteran has any impairment of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including additional limitation of motion, due to these factors.

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestation of his service-connected right and left shoulder disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected right and left shoulder disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left shoulders.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether the presence of objective pain, excess fatigability, incoordination, or weakness and/or flare-ups result in limitation of the left arm to shoulder level, midway between the side and shoulder level, or to 25 degrees from the side.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including additional limitation of motion, due to these factors.

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestations of his service-connected eczema.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's eczema under the rating criteria.  In particular, he or she should specify the location and extent of the disability in terms of percentage of the body affected, percentage of exposed areas affected, and the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, has been required during the past 12 months.  The medications used to treat the disease should be identified as topical, corticosteroid, or immunosuppressive.

The examiner should also discuss whether any topical ointments, creams, and medications were systemic therapies, such that they affected the body as a whole, to include, but not limited to causing tendon rupture, systemic absorption, and/or skin thinning. See e.g. July 2007 VA medical record (provider directed the Veteran to stop the use of steroid cream throughout the body for localized eczema, as systemic absorption may have caused tendon rupture); October 2007 VA examination report (Veteran reported constant use of corticosteroids over the past year that had caused systemic absorption and skin thinning).
 
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


